                    Caseof 2:17-cv-00989-MCE-CKD
AO 154 (10/03) Substitution Attorney                                Document 46 Filed 02/24/21 Page 1 of 1

                                       UNITED STATES DISTRICT COURT
                           EASTERN                               District of                                    CALIFORNIA

                       TONY COX                                                CONSENT ORDER GRANTING
                                               Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                              V.
           COUNTY OF SAN JOAQUIN
                                                                               CASE NUMBER: 2:17-cv-00989-MCE-CKD
                                            Defendant (s),

                                                                                       COUNTY OF SAN JOAQUIN dba SAN JOAQUIN
           Notice is hereby given that, subject to approval by the court,                       GENERAL HOSPITAL                              substitutes
                                                                                                           (Party (s) Name)


    Stephanie Roundy, Esq., Mordaunt, Roundy, Reihl & Jimerson                 , State Bar No.             246395              as counsel of record in place
                             (Name of New Attorney)

place of       Stephanie Roundy, Esq., Riggio, Mordaunt & Kelly                                                                                             .
                                                           (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                 Mordaunt, Roundy, Reihl & Jimerson
           Address:                   7488 Shoreline Drive, Suite B-1
           Telephone:                 (209)473-8732                                   Facsimile (209)957-9165
           E-Mail (Optional):         sroundy@mrrjlaw.com


I consent to the above substitution.
Date:          12/21/2020
                                                                                                                (Signature of Party (s))

I consent to being substituted.
Date:          12/17/2020
                                                                                                       (Signature of Former Attorney (s))

I consent to the above substitution.

Date:          12/17/2020
                                                                                                             (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.
Dated: February 23, 2021
